MEMORANDUM AND ORDER
KAZEN, District Judge.
Jury selection in this case is CONTINUED from December 15, 1986 until January 12, 1986.
The original indictment was returned on October 14, 1986, naming only this Defendant. On December 4, 1986, the Government filed a superseding indictment adding Elia Trevino as a co-Defendant. Elia Trevino did not make her first appearance before the Court until December 9, 1986. She declined to waive her 30-day trial preparation period under the Speedy Trial Act and therefore cannot be brought to trial prior to January 12, 1987.
The Court has calculated that, because of excludable time resulting from motions previously filed by this Defendant, his trial deadline could have been extended until January 6, 1987 in any event. Accordingly the instant continuance is only for a period of six days. The Court finds this delay to be eminently reasonable and thus excluda-ble under the provisions of 18 U.S.C. § 3161(h)(7). See United States v. Dennis, 737 F.2d 617 (7th Cir.1984); United States v. Novak, 715 F.2d 810 (3d Cir.1983).